COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of S.V.H., a child v. Department of Family and
                            Protective Services

Appellate case number:      01-19-01003-CV

Trial court case number:    2018-05569J

Trial court:                314th District Court of Harris County

       Appellant, A.W.U. aka A.W.H., has filed a second unopposed motion to extend time
by 10 days to file her brief in this priority appeal. Appellant’s motion complies with the
rules. See TEX. R. APP. P. 10.1(a), 10.5(b); see also TEX. R. APP. P. 10.3(a)(1), (a)(2).
Accordingly, we grant appellant’s motion. Appellant’s brief is due on or before February
14, 2020.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: February 11, 2020